“Qgol Case 2 Room -JDP_ Document 36 Filed 01/25/21 FILED
a SP 50767

Ss \V: SP. -D2-29J JAN 25 202

o'Bak 1020 ERATE —
<a | Ca 93960 DEPUTY Gten :
WNITED STATES CouRIT

EA STER DISTRICT oF CALIFORNIA

é ”
& age 10 May Ro \> Case A$0.2:49-vo OWY-TLN-T DP

Vobions Reqve vest Mgeoind ent of

Couns wi Lex ore AND
CS FIV ONES AND REOUMENDETION S

How Te ond VDP, CLAINTIFE WR- Quiz IS an mate. ohisenle: ond is

Request ANQ AN A \Yoyney ra Speaks Seonsh &S Wy Cas ne wyyiey-
— py NsTABE | Score. is 0-0 rm Ve one No regresentes for
my La y MWe yon gat re Wo ondey 10 lO COUY yles, deymirno\o y oY
crieh ons oS vw ‘EF NO nage Pghts to 4pqoi ment of wunse|.plaintype
eh un at vl fequest vant er ONorA and invoke the cared
“Cons tile raiment ame Ava agra rch + oF eunse unde th he 7
bE we HS samen acess file WN\> com apr ¢@ lease
—ritle is pt 8 Sag20845 0) Bevel =) me Gere Thal ab Go oke
and ff ayol ees includ fy hos puine ave Dier# cult Tes yA figng ave
provises qual ¢ Cee APPEN 2 CESS and i} 1 time [yaseu4 Wee
wiDsw Sule! par rhe dhyou Ug oy he gppea) Rees = see. BORN
(a) PORE wh <Y appeal indi cateh Ie inmate Me theese Ly Tears Me
\) wt "2 oy Nas thal AM GVA GR ot! ay Enalhis,t € {eee

Voc n Sh all ensure that in vecaive ASSIST A/C,
ap Perea his uaiescate Ne COWt 5 oY ae are
Honevaly lee TUN ~ ~/m Br eos No \lhabl o males Favoy asiqnamme UN

TE NTERRETER Yatias Nees < GYP\icdkdD a ©. Coree Nas 14Z0~
Nes Roque Nex cov Wel Mo exausto Remeios adminis ss Os

a mere yo no Noble Mo $¢ Escriwiy J No Eyed idioma Wu Qes

ay Fegonto bReaat oFE\e & + jee FalloCeNier U- Neg en ota-
ay Oy Wa cota doglusie ees dex oO memoron dn

Seager cyte ioy fe sane Navas Vece 5 1S 0ve QYoCes5 la

3 islott Nong Falo  Dybrateate Cornnecsdio snalFallaran en dame

Rss a (Srun’ a ee oles que mm) VABE Sime ~~
0. # .

 

 
arNolaracrebOH tpoaumdiPse nage teee ULevh none “Qn
oP jetian 3 te M6 MATE S96 % F@ Z
to ladies ve ¥i0

uate

 

 

 

+
paces Sp. JDP a FL ep eo ienons P CRG ral Er
FY

 
   
    
 

Case 2:19-cv-00147-TLN-JDP Document 36 Filed 01/25/21 Page 4 of 4

Page 1 of 1

ADA/Effective Communication Patient Summary

Pa ient Informatio

NAME: RUIZ, ROGELIO
CDCR: F59761

 

Disability Placement Program

Current DPP Code(s):
* DLT

DPP Verification/Accommodation Date:

Current Housing Restrictions/ Accomodations:

Methods of Communication

SLI:
Primary Method:
Secondary Method:

Interview Date:

Developmental Disability Program

Current DDP Code:

Effective Date:

file:///D:/Temp/39/dov85d1a204-c634-4720-bela-16264976c740.htm

As of: 06/24/2019 07:37
Testing of Adult Basic Education (TABE)

< => TABE Score: 00.0 _ >)

TABE Date: 02/16/2007 00:00

Learning Disabilities

Learning Disabilities:

English Proficiency

Durable Medical Equipment

LEP: Yes \

Primary Language: Spanish

Current ISSUED DME:

* Back Braces Temporary

* Eyeglass Frames Permanent /
* Foot Orthoses Permanent /

 

| ae
MHSDS /
MHLOC: EOP
REQ,
A CE
Sn
> “Ow
C8Ay . 4
4, WO
%
6/24/2019
